Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references found are Bassa et al., Afrouzi et al., Ray et al.
 	Bassa et al. disclose a mobile cleaning robot which can be configured to determine the position of the first location relative to the object, and travel to the first location based on information about the position of the object in a map maintained by the mobile cleaning robot, and information about the position of the first location relative to the object.
	Afrouzi et al. relate to a machine learning approach for autonomously and dynamically adjusting the speed of a main brush of a robotic cleaning device based on environmental characteristics predicted from real-time sensory input.
Ray et al. discloses methods and systems for collaborative learning and enabling skills among smart devices within a closed social network group.  Smart devices self-learn based on a user-assigned activity and the user's feedback. A smart device such as a cleaning robot is able to obtain information about how to perform the activity from cleaning robots of friends of the user (i.e., other connected cleaning robots of a closed social network group) which have performed a similar activity and accordingly can perform the activity without assistance from the user.
 	Independent claim 1 is distinguishable from the prior art in that it requires features “a learning processor configured to classify the plurality of pollution logs into at least one pollution log group based on a similarity between pollution information; a map generator configured to generate an indoor area map to which location of each of at least one pollution log group is mapped; and a processor configured to determine a cleaning method with respect to each of the at least one pollution log group, based on the pollution log included in each of the at least one pollution log group, assign cleaning priority with respect to each of the at least one pollution log group, based on an average cleaning time of each of the at least one pollution log group and a cleaning available time of the artificial intelligence robot, or the determined cleaning method, and perform cleaning with respect to each of the at least one pollution log group according to the determined cleaning method and the cleaning priority”.
 	The remaining claims require similar above features.   None of the prior art whether taken singly or in combination discloses the combination of such features.  The primary reason for the allowance of the claims is the inclusion of such features in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668